Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 6-11, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9-13, 15-17, 19, and 20 of U.S. Patent No. 10744413. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application recite similar limitations specifically related to receiving a message of a sequence of messages from a content source, the message identifying information relating to a game condition of a game; determining one or more events that occurred in the game based on content of the message; assigning for each event of the one or more events, to each player that contributed to the event, a points allocation corresponding to a contribution of the player to the event based on a points assignment policy for assigning points to players; generating a respective event card for each event of the one or more events the respective event card including i) a game identifier identifying the game, ii) the game condition, iii) a respective identifier of each player that contributed to the event, iv) a number of points in the points allocation assigned to each player, and v) a total number of points allocated to each player; and transmitting the respective event card to a content feed including a plurality of event cards corresponding to the game which recites the same inventive concepts of the patented case.
Claims 6 and 16 of the instant application recites similar limitations as claims 2 and 12 of the patented case.
Claims 7 and 17 of the instant application recites similar limitations as claims 3 and 13 of the patented case.
Claims 8 and 18 of the instant application recites similar limitations as claims 5 and 15 of the patented case.
Claims 9 and 19 of the instant application recites similar limitations as claims 6 and 16 of the patented case.
Claims 10 and 20 of the instant application recites similar limitations as claims 10 and 20 of the patented case.
Claims 2-5 and 12-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5-7, 9-13, 15-17, 19, and 20 of U.S. Patent No. 10744413 in view of claims 1, 5, 10, 11, 15, and 20 of US Pat. 10744413. 
Claims 2 and 12 of the instant application recites similar limitations as claims 1 and 11 of the U.S. Patent No. 10744413.
Claims 3 and 13 of the instant application recites similar limitations as claims 5 and 15 of the U.S. Patent No. 10744413.
Claims 4 and 14 of the instant application recites similar limitations as claims 1, 5, 11, and 15 of the U.S. Patent No. 10744413.
Claims 5 and 15 of the instant application recites similar limitations as claims 5 and 15 of the U.S. Patent No. 10744413.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715